J-S06021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RAHEEM WILLIAMS                       :
                                       :
                   Appellant           :   No. 1263 EDA 2020

           Appeal from the PCRA Order Entered March 12, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0015842-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RAHEEM WILLIAMS                       :
                                       :
                   Appellant           :   No. 1264 EDA 2020

           Appeal from the PCRA Order Entered March 12, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0015843-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RAHEEM WILLIAMS                       :
                                       :
                   Appellant           :   No. 1265 EDA 2020

           Appeal from the PCRA Order Entered March 12, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0015844-2013


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.
J-S06021-22



MEMORANDUM BY McLAUGHLIN, J.:                         FILED JUNE 14, 2022

     Raheem Williams appeals from the order denying his Post Conviction

Relief Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. We remand for

the appointment of new counsel.

     A panel of this Court previously summarized the facts as follows:

        [I]n August 2013, a fistfight between two groups of men
        escalated into a shootout, with two men firing weapons into
        the crowd. One person was wounded. The next day, two
        other people connected with the fight were wounded in
        another shooting outside of one of the victims’ homes. Police
        questioned a witness, Rakeem Hall, who identified
        [Williams] in a photo array as one of the men who began
        firing into the crowd. Hall also stated that [Williams] shot
        Hall’s brother and a neighbor outside of Hall’s residence.
        Kaleem Shelton, who separately pled guilty to charges in
        connection with the first shootout, likewise identified
        [Williams] as the other gunman firing into the crowd, and
        as the person who shot Hall’s brother and neighbor.

                                    ***

        At trial, both Hall and Shelton refused to testify, and their
        prior signed statements were admitted into evidence. The
        jury convicted [Williams] of three counts each of attempted
        murder and aggravated assault, and one count each of
        firearms not to be carried without a license, carrying
        firearms on a public street in Philadelphia, and possession
        of an instrument of crime. The court imposed an aggregate
        sentence of 25–50 years’ incarceration.

Commonwealth       v.   Williams,   No.   1249    EDA    2016,   unpublished

memorandum at 1 (Pa.Super. filed Dec. 22, 2017) (footnote omitted).

     Williams filed a direct appeal, and we affirmed the judgment on sentence

on December 22, 2017. Williams sought review in the Pennsylvania Supreme




                                    -2-
J-S06021-22



Court, which initially granted allowance of appeal. However, it subsequently

dismissed the appeal as improvidently granted on June 18, 2019.1

       Slightly more than two months later, Williams filed the instant pro se

PCRA petition.2 The petition claimed a right to relief because of, among other

things, trial counsel’s ineffectiveness in failing to investigate and call

witnesses. Williams did not name the witnesses or provide any other

information. He instead stated he “reserve[d] the right to amend this portion

of [his] petition with [the assistance of an] attorney.” Petition, dated Aug. 24,

2019, at 5.

       The Court of Common Pleas appointed PCRA counsel. The PCRA court

docketed on December 12, 2019 a copy of a letter from Williams to PCRA

counsel. The letter advised that Williams’ family was retaining private counsel

and asking PCRA counsel to postpone a January status conference. Williams

ultimately did not retain private PCRA counsel.

       PCRA counsel filed a Finley3 letter. PCRA counsel stated he had

reviewed the court file, read the notes of testimony, and communicated with

Williams. He found Williams’ claim regarding the failure to investigate or call

witnesses meritless. Counsel said, “First and foremost, Mr. Williams never lists

____________________________________________


1  See Commonwealth v. Williams, No. 20 EAP 2018, 210 A.3d 267 (Pa.
filed June 18, 2019).

2Williams dated the certificate of service August 24, 2019, and the Court of
Common Pleas docketed it on August 29, 2019.

3   See Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988).

                                           -3-
J-S06021-22



any witnesses, fact or eye, who would have provided information about the

crimes he was charged with at the time of the incident.” Finley Letter, filed

12/26/19, at 6. PCRA counsel also said he found no other issues of arguable

merit. The court issued a Pa.R.Crim.P. 907 notice of its intent to dismiss the

petition, on January 7, 2020.

       Williams responded with a pro se “Motion Requesting Permission to

Amend Previously Filed PCRA Petition With Claims of Trial, Appella[te], and

PCRA’s Counsel’s Ineffectiveness and Motion to Rescind Notice of Intention to

Dismiss” (“First Motion to Amend”).4 It appears that the court did not forward

the motion to counsel.

       The First Motion to Amend raised an ineffectiveness claim against PCRA

counsel. Williams said he had written a letter to PCRA counsel giving him the

names of six witnesses that he had wanted his trial attorney to interview and

call to testify at trial. First Motion to Amend, filed 2/26/20, at ¶¶ 17-19, 23.

Williams stated that PCRA counsel did not respond but instead filed the Finley

letter. The motion also said that Williams was again attempting to retain

private counsel and asked the PCRA court to rescind its Rule 907 notice and

grant Williams 90 days to consult with attorneys and file an amended petition.

Id. at ¶ 26.




____________________________________________


4Williams dated the certificate of service February 24, 2020. The Court of
Common Pleas docketed the First Motion to Amend on February 26, 2020.

                                           -4-
J-S06021-22



      The court entered an order denying the First Motion to Amend on March

6, 2020. The same order dismissed Williams’ PCRA petition and granted

counsel’s request to withdraw.

      Williams then submitted a second pro se motion to amend his PCRA

petition (“Second Motion to Amend”). Williams entitled it, “Motion to Amend

Petition for Post-Conviction Petition [sic].” He dated the certificate of service

March 9, 2020, and the court docketed it on March 12, 2020. He sought to

amend his PCRA petition to allege, among other claims, a renewed claim

faulting trial counsel for failing to call certain witnesses at trial. He also

asserted the nature of the proposed testimony of the alleged trial witnesses.

Second Motion to Amend, ¶ 8.b.-f. See also id. at 12. Williams asserted that

his claims were not previously litigated due to the ineffectiveness of counsel

and were not waived because he had raised them at the earliest opportunity.

Id. at ¶ 6. The court did not rule on the Second Motion to Amend.

      Williams appealed pro se from the order denying PCRA relief, filing a

notice of appeal at each docket. The PCRA court directed him to file a Pa.R.A.P.

1925(b) statement, and Williams filed one, pro se. This Court consolidated the

appeals sua sponte and issued a rule to show cause as to why the appeals

should not be quashed as untimely. After receiving Williams’ pro se response

this Court referred consideration of the issue to this panel.

      Later, on October 27, 2020, this Court directed the PCRA court to

determine Williams’ eligibility for appointed counsel for this appeal. The court

found Williams eligible, since this was his first PCRA petition, and appointed

                                      -5-
J-S06021-22



counsel. Counsel thereafter filed a Rule 1925(b) statement on Williams’ behalf,

as well as a supplemental Rule 1925(b) statement.

      Williams’ brief presents the following questions for our review:

         1. Did Mr. Williams timely file a notice of appeal?

         2. Did the PCRA court err and manifestly abuse its discretion
            when the court did not appoint substitute counsel after
            Mr. Williams alleged PCRA counsel’s ineffectiveness?

Williams’ Br. at 3.

      On appeal from the denial or grant of relief under the PCRA, our review

is limited to determining “whether the PCRA court’s ruling is supported by the

record and free of legal error.” Commonwealth v. Presley, 193 A.3d 436,

442 (Pa.Super. 2018) (citation omitted).

      We first consider the timeliness of Williams’ appeal. The order dismissing

Williams’ PCRA petition was entered on March 12, 2020. Therefore, Williams’

notice of appeal was due on or before April 13, 2020. See Pa.R.A.P. 903(a)

(notice of appeal shall be filed within 30 days after entry of the order from

which the appeal is taken). The docket reflects that Williams’ notice of appeal

was filed on June 24, 2020. Therefore, Williams’ appeal on its face appears to

be untimely. However, Williams’ handwritten date on his notice of appeal and

the accompanying proof of service is dated March 20, 2020. Additionally,

although the envelope in which the notice of appeal was mailed does not

clearly show the postmark date, the envelope contains a date stamp of

“Received APR 28 2020 Office of Judicial Records Prison Liaison Unit.”



                                     -6-
J-S06021-22



      On April 1, 2020, in response to the COVID-19 pandemic, the

Pennsylvania Supreme Court entered an order stating, in part, that “any legal

papers or pleadings which are required to be filed between March 19, 2020,

and April 30, 2020, SHALL BE DEEMED to have been timely filed if they are

filed by May 1, 2020, or on a later date as permitted by the appellate or local

court in question.” In re Gen. Statewide Judicial Emergency, 229 A.3d

229 (Pa. 2020) (Table).

      Since Williams’ notice of appeal was required to be filed by April 13,

2020, it falls within the scope of this order. While there is no evidence as to

when Williams delivered his notice to prison authorities, it was received by the

lower court’s Office of Judicial Records Prison Liaison Unit on April 28, 2020,

as indicated by the date stamp on the notice’s envelope. In these

circumstances, we decline to quash Williams’ appeal as untimely due to our

Supreme Court’s order deeming any legal papers which were required to be

filed between March 19, 2020 and April 30, 2020 as timely if they were filed

by May 1, 2020. Accordingly, we will proceed to Williams’ second issue on

appeal.

      Williams contends that the PCRA court erred when it did not appoint

substitute counsel after he alleged PCRA counsel’s ineffectiveness. Williams’

Br. at 3. He argues that because it was his first PCRA petition, he was entitled

to effective counsel throughout the entirety of his PCRA proceeding. Id. 12-

13. Williams first raised PCRA’s counsel’s ineffectiveness in response to the

court’s Pa.R.Crim.P. 907 dismissal notice in his First Motion to Amend. He

                                     -7-
J-S06021-22



alleged that PCRA counsel was ineffective for failing to review his list of

witnesses and failing to assert trial counsel’s ineffectiveness in not calling the

witnesses at trial. Williams asserts that once he objected to the court’s Rule

907 notice and raised claims of PCRA counsel’s ineffectiveness, he was entitled

to new counsel since his allegations “created a substantial and irreconcilable

conflict in the attorney-client relationship[,]” as counsel cannot argue their

own ineffectiveness. Id. at 13. He requests that we remand for the

appointment of substitute counsel to prosecute the ineffectiveness claims. Id.

at 14.

         A PCRA petitioner may raise PCRA counsel’s ineffectiveness “at the first

opportunity to do so, even if on appeal.” Commonwealth v. Bradley, 261

A.3d 381, 401 (Pa. 2021). “In some instances, the record before the appellate

court will be sufficient to allow for disposition of any newly-raised

ineffectiveness claims.” Id. at 402. However, where there are material facts

at issue concerning claims challenging counsel’s effectiveness and relief is not

plainly unavailable as a matter of law, a remand is appropriate to the PCRA

court “for further development of the record and for the PCRA court to consider

such claims as an initial matter.” Id.

         Here, we cannot resolve the question of whether PCRA counsel’s alleged

ineffectiveness entitles Williams to relief on the present record. A remand is

therefore in order. Williams made his claim that PCRA counsel was ineffective

in response to the Rule 907 notice, in his pro se First Motion to Amend. That

was his first opportunity to do so. When he asserted PCRA counsel’s

                                       -8-
J-S06021-22



ineffectiveness, a conflict was created with PCRA counsel such that new

counsel should have been appointed. See Bradley, 261 A.3d at 398. Although

Williams’ pro se filings vaguely assert the nature of the witnesses’ new

testimony, he made those allegations without the assistance of counsel to

which he was entitled. Accordingly, we remand for the appointment of new

PCRA counsel for investigation and assessment of Williams’ claim and for

further development of the record. The PCRA court shall then consider whether

the claim as developed entitles Williams to relief, in the first instance. See id.

at 401.

      Order denying PCRA petition vacated. Case remanded for appointment

of new counsel within 15 days of the date of this memorandum, with leave to

file an amended PCRA petition within 60 days after appointment. Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                                      -9-